COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-552-CR
 
 
THE 
STATE OF TEXAS                                                                  STATE
  
V.
 
CLIFFORD 
DWAYNE JONES                                                       APPELLEE
   
----------
FROM 
THE 89TH DISTRICT COURT OF WICHITA COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered the State’s “Motion To Withdraw Notice Of Appeal Without 
Prejudice.”  The motion complies with rule 42.2(a) of the rules of 
appellate procedure.  Tex. R.
App. P. 42.2(a).  No decision 
of this court having been delivered before we received this motion, we grant the 
motion and dismiss the appeal.  See id.; Tex. R. App. P. 43.2(f).
        It 
is further ordered that the State shall pay all costs of this appeal, for which 
let execution issue.  See Tex. 
Code Crim. Proc. Ann. art. 
44.01(f) (Vernon Supp. 2004-05).
   
 
                                                                  PER 
CURIAM
 
 
PANEL 
D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
January 6, 2005

NOTES
1.  
See Tex. R. App. P. 47.4.